Title: To Thomas Jefferson from John Peacock, 27 April 1805
From: Peacock, John
To: Jefferson, Thomas


                  
                     
                     Washington City27th. April 1805
                  
                  The Petition of John Peacock most respectfully, Represents.
                  That at the circuit Court for the county of Washington in the district of Columbia at December Term 1804. Your Petitioner was convicted of Larceny, & by the said Court was sentenced, to suffer corporal punishment, & to pay one hundred dollars fine, with costs of Court & Prison fees—
                  That your Petitioner, in pursuance of said Sentence, received his punishment the same day it was ordered, & has given up a horse, (the only property he possessed) in part payment for his fine & the fees of Court—and that for the balance thereof he has since been confined in the Prison of said County, where he had been before confined, for nearly four months.
                  That your Petitioner is utterly unable to pay the balance of his fine &c   that he has a family in this city, distressed by his separation from them. And
                  Therefore prays your Excellency will be pleased to remit the said balance of fine & fees,—restore him to his family,—the pursuits of honest industry, for his own & his family’s support & promises that his future life shall evince his attachment to the laws & government of his Country:—
                  And as in duty bound your Petitioner will ever Pray &c—
                  
                     John Peacock
                     
                  
                  
                     The Horse mentioned by Peacock was never in the possession of the Marshal or Any of his Deputies; but was put into the custody, of one Sutton by the magistrate who committed him.
                  
                  
                     Daniel C. Brent 
                     
                     
                        Mr D.C
                  
                  
                     May 16. 1805
                     A Colt taken from John Peacock at the time of his commitment was taken charge of by Robert Sutton, what, he did with him I do not Know
                  
                  
                     Corn. Coningham
                     
                  
                  
                     We the Jurors who were charged with John Peacock’s Case, believe what he has stated in his Petition to the President of the United States, to be literally true; & we cheerfully join in the Prayer of it, with a hope it may be granted—
                  
                  
                     Robt. Tilley
                     
                     
                        and 12 other signatures
                     
                  
                  
                     We the Subscribers inhabitants of this City & its vicinity, from what we know from information, believe that John Peacock has resided for near thirty years in the State of Maryland, & that he is by no means an abandoned Character; but on the contrary, the general tenor of his life has been, (with only an exception or two) sober, moral & industrious—and therefore hope the Prayer of his Petition will be granted—
                     The Undersigned Judges of the Circuit Court of the District of Columbia, being satisfied that the within petitioner is unable to pay his fine and fees, and that he has suffer’d the corporal part of the Judgment, in addition to a long confinement in prison, respectfully recommend to the President of the United States a compliance with the prayer of the petition.
                  
                  
                     W Kilty
                     
                     W. Cranch.
                     August 9th. 1805.
                  
                  
                     I have reason to beleive that the Petitioner is a proper object of mercy—
                  
                  
                     Wr: Jones Jr. U.S.
                     Atty Dist: Cola.
                  
                  
                     Let a pardon issue
                  
                  
                     Th: Jefferson
                     
                      Aug. 16. 05.
                  
               